 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN CHESS,                                No. 2:17-cv-1637 DB P
12                         Plaintiff,
13            v.                                          ORDER
14    J. MA, et al.,
15                         Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. By order dated October 26, 2018, the court screened plaintiff’s complaint and

19   determined plaintiff stated a potentially cognizable claim under the Eighth Amendment. (ECF

20   No. 10.) The court also found that plaintiff’s application to proceed in forma pauperis was

21   incomplete. Plaintiff was directed to submit a properly completed application or submit payment

22   of the filing fee within thirty days. Those thirty days have passed, and plaintiff has not submitted

23   an updated application, updated his address, or otherwise responded to the court’s order.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Plaintiff shall submit, within fourteen days from the date of this order, an updated

26                 application to proceed in forma pauperis on the form provided by the Clerk of Court,

27                 or the required fees in the amount of $400.00; plaintiff’s failure to comply with this

28                 order will result in a recommendation that this action be dismissed; and
                                                          1
 1            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 2                 Forma Pauperis by a Prisoner.

 3   Dated: March 29, 2019

 4

 5

 6

 7

 8

 9
     DLB:12
10   DLB:1/prisoner-civil rights/chess1637.ifp

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
